Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Oath/Declaration

2.	The Applicants’ oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority / Filing Date

3.	Applicants’ claim for priority of US Application filed on 11.29.2016 is acknowledged. The Examiner takes the US Application date of 11.29.2016 into consideration. 
Election/Restrictions

4.	Claims 21-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10.20.2020.

Group 1 (which corresponds to claims 1-7) in the reply filed on 10.20.2020 is acknowledged.
	Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: a terminal interface able to interact with a sales terminal; 

Limitation 2: a communication module comprising at least one antenna able to interact with a user device.
an idea of itself and/or certain method of organizing human activity).  

The phrase, "an idea 'of itself'" is used to describe an idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper." A terminal interface able to interact with a sales terminal; a communication module comprising at least one antenna able to interact with a user device (collecting information, analyzing collected information, displaying certain results), are considered collecting information, analyzing, and displaying certain results of the collection and analysis, which has been identified by the Federal Circuit as an abstract idea (see Electric Power Group, LLC, v. Alstom., (Fed. Cir. 2016)).  

The phrase, “certain methods of organizing human activity” is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people; advertising, marketing, and sales activities or behaviors. A terminal interface able to interact with a sales terminal; a communication module comprising at least one antenna able to interact with a user device, are considered tailoring content based on information about the user, which is a concept relating to tracking or organizing information. Tailoring content based on information about the user has been identified by the Federal Circuit as an abstract idea (see Intellectual Ventures I LLC v. Capital One Bank., (Fed. Cir. 2015)).  

The claims recite concepts similar to those found to be abstract in Electric Power and Intellectual Ventures, thus, the claims are directed to concepts found to be abstract.

Regarding independent claim 1, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., using a consumer interaction module for point of sale system) fails to integrate the abstract idea into a practical application. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., performing various steps with the consumer interaction module) fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere 

reflect an improvement to the functioning of a computer, another technology, or another technical field, 

implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, 

effect a transformation of a particular article to a different state or thing, or 

apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

Under Step 2A 
Regarding independent claim 1, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are interact”, and etc. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it. In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.

Under Step 2B 
Dependent claims 2-7 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment.

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).


Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Amand et al., Pub. No.: US 2014/0040014 in view of Ma et al., Pub. No.: US 2006/0031126.
	

As per claim 1, Amand discloses an insertable consumer interaction module [see at least figure 1 (e.g. block 114)] comprising: 

a terminal [see at least the abstract and ¶0018] able to interact with a sales terminal [see at least ¶0022 (e.g. sale terminal (POS terminal) 102)]; and 

a communication module [see at least ¶0060 (e.g. sniffer module 300 can include a communication module 320)] comprising a user device [see at least ¶0081 (e.g. user device, such as the customer device 136 of FIG. 1)].

Amand discloses all elements per claimed invention as explained above. Amand does not explicitly disclose a terminal interface [see at least ¶0109 (e.g. a terminal interface, such as a kiosk)]; and at least one antenna. However, Ma discloses disclose a terminal interface; and at least one antenna [see at least ¶0043 (e.g. wireless device may also include means for transmitting and receiving data such as an antenna 110 connected to a transceiver (not shown in FIG. 1). Such an antenna may be internal to the device, not visible to a user during normal use), and ¶0044 (e.g. a transceiver connected to an antenna 114, which is connected to communication interface 116)].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Amand in order to provide a wireless device that is enabled with a protocol to establish a communication link with an application server; and also establish communication link with the application server [see Amand: summary of the invention]. 

As per claim 3, Amand discloses wherein the communication module is able to communicate across at least one of a Wi-Fi channel and a Bluetooth link [see at least ¶0027 (e.g. the network channel 110 can be an Ethernet or other wire-based network or a wireless NIC (WNIC) or wireless adapter for communicating with a wireless network, such as a WI-FI network. The network channel 110 can be any suitable network for any suitable communication interface. As an example and not by way of limitation, the network channel 110 can be an ad hoc network, a personal area network (PAN), a local area network (LAN), a wide area network (WAN), a metropolitan area network (MAN), or one or more portions of the Internet or a combination of two or more of these. One or more portions of one or more of these networks may be wired or wireless. As another example, the network channel 110 can be a wireless PAN (WPAN) (such as, for example, a BLUETOOTH WPAN), a WI-FI network, a WI-MAX network, a 3G or 4G network, a cellular telephone network (such as, for example, a Global System for Mobile Communications (GSM) network))].

As per claim 4, Amand discloses wherein the communication module is further able to interact with at least one server [see at least ¶0005 and ¶0006].

As per claim 7, Amand discloses wherein the insertable consumer interaction module is enclosed in a housing that is able to fit within at least one of a subscriber identity module (SIM) slot, a secure access module (SAM) slot, a microSD card slot, and a universal serial bus (USB) slot [see at least ¶0029, ¶0038, ¶0093].

11.	Claims 2, 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Amand in view of Ma, and further in view of Brown, Pub. No.: US 2017/0195339.
As per claim 2, 4, 5 and 6, Amand discloses wherein the communication module is further able to interact with at least one server [see at least ¶0005 and ¶0006]; a payment request [see at least ¶0023 (via a mobile payment device)]; payment information [see at least ¶0021]; and an invoice from the sales terminal [Examiner interprets an invoice as an account or proof of purchase: see at least ¶0038, ¶0039, ¶0083].

Amand, further discloses in view of Ma one antenna [see at least ¶0043 (e.g. wireless device may also include means for transmitting and receiving data such as an antenna 110 connected to a transceiver (not shown in FIG. 1). Such an antenna may be internal to the device, not visible to a user during normal use), and ¶0044 (e.g. a transceiver connected to an antenna 114, which is connected to communication interface 116)].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Amand in order to provide a wireless device that is enabled with a protocol to establish a communication link with an application server; and also establish communication link with the application server [see Amand: summary of the invention].
see at least ¶0040]; a validation request to the server [see at least the abstract, and ¶0083 (e.g. FIG. 4)], and receive an authorization message from the server [see at least the abstract, and summary of the invention].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Brown in order to provide geographic location based electronic security management and account access control [see Brown: summary of the invention].
Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687











































/GA/Primary Examiner, Art Unit 3627